EXHIBIT 32.1 SECTION In connection with the accompanying Quarterly Report on Form 10-Q of Oro Capital Corporation for the quarter ended April 30, 2013, the undersigned, Danny Aaron, President of Oro Capital Corporation, does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) such Quarterly Report on Form 10-Q for the quarter ended April 30, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in such Quarterly Report on Form 10-Q for the quarter ended April 30, 2013 fairly presents, in all material respects, the financial condition and results of operations of Oro Capital Corporation Date: October 28, 2013 By: /s/ Danny Aaron Danny Aaron President, Chief Executive Officer, Secretary, Treasurer and Director (principal executive officer)
